Citation Nr: 1825507	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-31 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Management Center


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) based on service connection for cause of death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.  He died in April 2012.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans' Affairs (VA) Pension Management Center in St. Paul, Minnesota.

While the June 2014 statement of the case addressed the above-listed issues along with the issue of entitlement to death pension, the appellant indicated in her substantive appeal (VA Form 9) that she was only appealing the issues with regard to service connection for cause of death and accrued benefits.


FINDINGS OF FACT

1.  The Veteran died in April 2012; his immediate cause of death was multi-organ failure and gastric outlet obstruction; in addition, peptic ulcer disease, esophageal structures and early-onset Alzheimer's disease were listed.

2.  The Veteran was service connected for posttraumatic stress disorder (PTSD).

3.  The weight of the competent and probative medical evidence of record is in favor of finding that the Veteran's service-connected PTSD, as likely as not, contributed substantially to his death.

4.  The Veteran did not have a pending claim or appeal at the time of his death.


CONCLUSIONS OF LAW

1.  The criteria for dependency and indemnity compensation (DIC) based on service connection for the cause of the Veteran's death have been met. 38 U.S.C. §§ 1110, 1132, 1310 (West 2012); 38 C.F.R. §§ 3.5, 3.102, 3.303, 3.312 (2017).

2.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. §§ 3.160, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

The appellant seeks to establish service connection for the cause of the Veteran's death, which his April 2012 Certificate of Death lists as multi-organ failure and gastric outlet obstruction.  The Certificate of Death also noted peptic ulcer disease, esophageal structures and early-onset Alzheimer's disease.

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C. § 1310 (2012).  To establish service connection for the cause of the Veteran's death, the evidence must show the disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2017).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2017).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Prior to the Veteran's death, he had been granted service connection for PTSD. 

In favor of the claim is a January 2016 letter from Dr. H.S., a private physician from Indiana who provided a medical opinion on the appellant's behalf.  Dr. H.S. indicated that, based on medical research and his professional experience, it is as likely as not that the Veteran's long history of alcohol abuse, which he used to help treat symptoms of his service-connected PTSD, contributed materially and substantially to his cause of death.  He noted that the Veteran was service connected for PTSD since 2011, and 41 days prior to his death, he was afforded VA examination in February 2012, which confirmed a diagnosis of Dementia of the Alzheimer's Type, alcohol dependence and PTSD; and the examiner noted irritability, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness and chronic sleep impairment.  Dr. H.S. indicated that it is well documented throughout the entire file that the Veteran heavily drank alcohol for several years to help treat his PTSD symptoms.  The appellant provided statements to support the Veteran's alcoholism.  

Dr. H.S. also included research provided by the U.S. Department of Veterans Affairs that shows that PTSD and problems with alcohol use are often found together.  He indicated that the research specifically states that "having PTSD increases the risk that you will develop a drinking problem."  Dr. H.S. noted that, based on medical records, statements from the appellant, and this research provided by VA, it is as likely as not that the Veteran's alcoholism was a result of his PTSD.

Dr. H.S. further stated that the Veteran also had a significant history of peptic ulcer disease.  VA treatment records showed that he underwent perforated ulcer repair in 1973.  Peptic ulcer disease, esophageal structures and gastric outlet obstruction were all listed as causes of death on the Veteran's death certificate.  Dr. H.S. noted that alcohol irritates the digestive system; drinking makes the stomach produce more acid than usual, which prevents the ulcer from completely healing, and peptic ulcers form when acid erodes the lining of the digestive tract.  He stated that, while drinking alcohol is not likely a cause of ulcers, alcohol abuse interferes with the ulcer healing; and gastric outlet obstruction is a complication of peptic ulcers.  This refers to an obstruction or blockage of the outlet of the stomach.  Dr. H.S. concluded that the Veteran's neurological records showed that he was diagnosed with moderate dementia due to alcoholism in early 2000.  In 2005, he was diagnosed with Alzheimer's, complicated by alcohol abuse.  The 2005 examiner noted several risk factors for dementia, including family history, smoking, hereditary and alcoholism.  Dr. H.S. noted that Alzheimer's disease is multifactorial and, although the Veteran was positive for several risk factors, it is as likely as not that his alcoholism, which was the result of PTSD, contributed materially and substantially to his Dementia of the Alzheimer's Type, and eventually his cause of death.

Dr. H.S.'s opinion is competent and probative evidence that a service-connected disability (PTSD) caused or contributed substantially or materially to the Veteran's death.  There is no other competent evidence which contradicts this opinion.  Therefore, service connection for the cause of the Veteran's death is warranted.  38 U.S.C. § 1310 (2012); 38 C.F.R. § 3.312 (2017).

Accrued Benefits

Accrued benefits are monetary benefits to which an individual was entitled at the time of his or her death under laws administered by VA, either based on existing ratings or decisions, or based on evidence in the file at date of death, which are due and unpaid.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  While an accrued benefits claim is separate from a veteran's claim filed prior to death, the accrued benefits claim is derivative of a veteran's claim; thus, an appellant takes a veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  For a surviving spouse to be entitled to accrued benefits, a veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  A pending claim is a claim that has not been finally adjudicated.  38 C.F.R. § 3.160 (c). 

The appellant has not asserted specifically that the Veteran had a pending claim at the time of his death.  The record also indicates that there was no pending claim. 

The Board finds that the evidence is not in dispute that there was no pending claim or appeal at the time of the Veteran's death.  38 C.F.R. § 3.160 (c).  Without a pending claim or appeal at the time of the Veteran's death, Appellant's claim for accrued benefits must be denied as a matter of law.  38 C.F.R. § 3.1000 (a).


ORDER

Entitlement to DIC benefits based on the cause of the Veteran's death is granted.

Entitlement to accrued benefits is denied.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


